RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0804-16T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,
v.

N.R.,

     Defendant-Appellant.
_________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF A.R.,

     Minor.
_________________________________

              Submitted May 10, 2017 – Decided June 13, 2017

              Before Judges Simonelli and Carroll.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Middlesex County, Docket No. FG-12-0096-16.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Kisha M. Hebbon, Designated
              Counsel, on the briefs).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa H. Raksa,
              Assistant Attorney General, of counsel;
              Christina Duclos, Deputy Attorney General, on
              the brief).
            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minor (James J. Gross,
            Designated Counsel, on the brief).

PER CURIAM

       Defendant N.R., the biological mother of A.R., born in 2010,

appeals   from   the   October   30,   2015   Family    Part    judgment     for

guardianship, which terminated her parental rights to the child.1

On appeal, defendant contends the trial judge erred in finding

that   respondent   New   Jersey   Division    of   Child    Protection      and

Permanency (Division) proved all four prongs of N.J.S.A. 30:4C-

15.1(a) by clear and convincing evidence. We disagree, and affirm.

       We will not recite in detail the history of the Division's

involvement with defendant and her family. Instead, we incorporate

by reference the factual findings set forth in Judge Jane B.

Cantor's comprehensive October 6, 2016 written opinion.                However,

we add the following comments.

       Defendant has been involved with the Division since 2003.

She had three other children, none of whom are in her care.2               With

respect to A.R., the record reveals that defendant ingested non-




1
   An August 24, 2016 judgment of guardianship terminated the
parental rights of A.R.'s biological father, W.R., who did not
appeal and did not participate in this appeal.
2
   Two children reside with relatives and defendant surrendered
her parental rights to the third child.

                                       2                                 A-0804-
                                                       16T30804-16T3
prescribed opiate medication when she was pregnant with the child

and had no prenatal care.    When A.R. was born in 2010, she and

defendant tested positive for opiates, and A.R. suffered from

opiate withdrawal symptoms that required her hospitalization for

approximately one month.    A.R. was removed from defendant's care

and placed with her current foster parents following her release

from the hospital.     A.R. was readmitted to the hospital for

treatment of severe medical complications and had a feeding tube

inserted.    A subsequent reunification failed due to defendant's

continued substance abuse and medical neglect of A.R., who suffered

a severe infection in her feeding tube resulting from defendant's

failure to comply with the treatment plan.       In May 2012, the

Division placed A.R. back with her foster parents, who want to

adopt her.   The Division's next attempt to reunify defendant with

A.R. failed when defendant exposed the child to domestic violence

and emotional and physical abuse.    Defendant's visits with A.R.

thereafter made the child tense, anxious, fearful, and extremely

agitated.    Notably, A.R. lost bowel control a number of times

during visits with defendant.

     From 2010 until the trial in 2016, defendant's involvement

with the Division was marked by her continued substance abuse,

non-compliance with services, refusal to address her mental health



                                 3                             A-0804-
                                               16T30804-16T3
and substance abuse issues, inconsistent visitation, and failure

to   provide     A.R.    with    stable   housing      and    care.       The   expert

psychological evidence Judge Cantor found credible confirmed that

defendant   has     ongoing      substance    abuse    issues      and    significant

parenting and personality deficits that rendered her unable to

safely parent A.R. at the time of the guardianship trial or in the

foreseeable future, and her conduct harmed A.R. and deprived the

child of permanency.           Even defendant's psychological expert agreed

that defendant was unable to parent A.R. at the time of trial.

      The expert bonding evidence Judge Cantor found credible,

revealed that defendant and A.R. have a dysfunctional relationship

embedded    in   trauma,       neglect,   attachment        problems,     and   abuse.

Notably,    during       the    bonding   evaluation,        defendant        displayed

bizarre and maladaptive parenting behaviors, and A.R. defecated

on herself, which was a symptom of trauma.                       The bond between

defendant and A.R. was insecure, as defendant did not meet the

child's    needs,       was    not   consistent   as    a    caretaker,        and   was

unavailable at times.

      Conversely, the bonding evidence revealed that A.R. had a

strong bond and attachment with her foster parents and viewed them




                                          4                                      A-0804-
                                                              16T30804-16T3
as   her       parental   and   primary   nurturing       figures.3           The    expert

evidence confirmed that termination of defendant's parental rights

would not do A.R. more harm than good, but the child's removal

from    her      foster   parents    would    be    catastrophic.             A.R.    would

experience heightened trauma, as A.R. had been with her foster

parents most of her life and they had been the only stability in

her lifetime, and severance of her bond with them would cause the

child severe harm which defendant could not ameliorate.

       Judge Cantor reviewed the evidence presented at the trial,

made detailed factual findings as to each prong of N.J.S.A. 30:4C-

15.1(a), and thereafter concluded the Division met by clear and

convincing evidence all of the legal requirements for a judgment

of   guardianship.           The    judge's     opinion    tracks       the     statutory

requirements of N.J.S.A. 30:4C-15.1(a), accords with N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420 (2012), N.J. Div. of

Youth      &    Family    Servs.   v.   E.P.,      196   N.J.    88   (2008),        In   re

Guardianship of K.H.O., 161 N.J. 337 (1999), In re Guardianship

of D.M.H., 161 N.J. 365 (1999), and N.J. Div. of Youth & Family

Servs. v. A.W., 103 N.J. 591 (1986), and is more than amply

supported by the record.            F.M., supra, 211 N.J. at 448-49.




3
  Defendant's expert did not conduct a bonding evaluation between
A.R. and her foster parents.

                                          5                                          A-0804-
                                                                16T30804-16T3
Affirmed.




            6                   A-0804-
                16T30804-16T3